Per Curiam.

Respondent was admitted to the Bar in the First Judicial Department in 1951. The Referee found that the three charges of professional misconduct lodged against respondent have been sustained and the report is hereby confirmed.
The charges herein were based upon the failure of the respondent to file statements of retainer with respect to three negligence cases which date back to the.years of 1959 through 1962. It also appears that one of the cases was dismissed for failure to prosecute. At the hearing the respondent admitted the basic elements of the charges but submitted a statement in mitigation. Although as stated, one of the cases was dismissed, such occurred after a $200 settlement had been offered by the insurance company and at a time when the client (who was a personal friend of respondent’s) was in debt to the respondent in the sum of $100. Subsequently, the respondent made the cli*159ent’s widow whole by paying to her $100. The other cases were ultimately prosecuted by the respondent and both matters were settled. Accordingly, it does not appear that the clients suffered pecuniary loss and indeed, none of the clients testified at the hearing. Additionally, although respondent’s failure to comply with the rules of the court cannot be condoned, it was not shown that he acted intentionally to evade such rules, but rather, his derelictions seemed to have been the result of lax and careless office procedures, further aggravated by personal problems which beset him during the period involved. Accordingly, under all the circumstances, we have limited the sanction to be imposed to censure.
Markewich, J. P., Kupferman, Murphy, Steuer and Timer, JJ., concur.
Respondent censured.